NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


EDITH GRIFFITHS, as personal        )
representative of the Estate of Alfred
                                    )
Griffiths, deceased,                )
                                    )
              Appellant,            )
                                    )
v.                                  )             Case No. 2D18-4252
                                    )
DEL PRADO RETAIL CENTER, LLC, a     )
Florida Limited Liability Company;  )
TRINITY COMMERCIAL GROUP, INC., a )
Florida Corporation; and HALSTATT   )
MANAGEMENT COMPANY, LLC, a          )
Delaware Limited Liability Company, )
                                    )
              Appellees.            )
                                    )

Opinion filed October 23, 2019.

Appeal from the Circuit Court for Lee
County; Alane C. Laboda, Judge.

James C. Blecke of The Haggard Law
Firm, P.A., Coral Gables, for Appellant.

Mark D. Tinker of Cole, Scott & Kissane,
P.A., Tampa, for Appellees Del Prado
Retail Center, LLC, and Trinity
Commercial Group, Inc.

No appearance for remaining Appellee.



PER CURIAM.
           Affirmed.



KHOUZAM, C.J., and SALARIO and SMITH, JJ., Concur.




                                    -2-